Citation Nr: 1205513	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for diabetes mellitus, Type II.

4.  Entitlement to a disability rating in excess of 30 percent, prior to January 18, 2008, for posttraumatic stress disorder.

5.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970 and from November 1979 to November 1981.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

The Veteran filed a claim of service connection for posttraumatic stress disorder (PTSD) in December 2005 and by a September 2006 rating decision, the RO granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective December 16, 2005.  The Veteran filed a timely notice of disagreement in October 2006 as to the initial disability rating assigned and perfected his appeal in January 2008.  Subsequently, in a December 2009 rating decision, the RO granted a 100 percent disability rating for PTSD, effective January 18, 2008.  The Veteran claims that an effective date prior to January 18, 2008 is warranted for the assignment of 100 percent disability rating for PTSD as he had experienced in 2005 the same PTSD symptoms as manifested in January 2008.  In essence, the Veteran is claiming a disability rating in excess of 30 percent, prior to January 18, 2008, for his service-connected PTSD.  Accordingly, the Board has characterized the issue on appeal as captioned above.

There is a pending claim for entitlement to a total disability rating based upon individual unemployability (TDIU).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, this issue is intertwined with the issue being remanded and therefore, appellate review of this issue is deferred the Board will not address the issue at this time.

The issue of entitlement to a disability rating in excess of 30 percent, prior to January 18, 2008, for PTSD is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In November 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of the issue of entitlement to service connection for hyperlipidemia.

2.  In November 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of the issue of entitlement to service connection for a skin disorder.

3.  In November 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of the issue of entitlement to service connection for diabetes mellitus, Type II.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for hyperlipidemia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a skin disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for diabetes mellitus, Type II have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In a September 2006 rating decision, the RO denied service connection for hyperlipidemia, a skin disorder and diabetes mellitus, Type II.  In October 2006, the Veteran filed a timely notice of disagreement and perfected his appeal in January 2008.  However, in a November 2011 written statement and at the November 2011 hearing before the Board, the Veteran withdrew his appeal regarding the issues of entitlement to service connection for hyperlipidemia, a skin disorder and diabetes mellitus, Type II.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the appeal with regard to these issues and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for hyperlipidemia is dismissed.

The appeal as to the issue of entitlement to service connection for a skin disorder is dismissed.

The appeal as to the issue of entitlement to service connection for diabetes mellitus, Type II, is dismissed.

REMAND

At his November 2011 hearing before the Board, the Veteran testified that he was found disabled by the Social Security Administration (SSA) in 2005.  When VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Accordingly, these records must be obtained and associated with the claims file before the Board can proceed with this appeal.

Furthermore, the Veteran reported that he had been treated for his PTSD by the VA Medical Center in Biloxi since 1994.  He stated that he was currently being treated for his PTSD every three to six month.  However, the only VA psychiatry treatment records currently associated with the claims file are those dated in February 2007, January 2008 and December 2011.  Therefore, the RO should obtain all VA treatment records pertaining to the Veteran from 1994 to the present and associate them with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact SSA for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with the Veteran's claim for SSA disability benefits.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his PTSD since 1994.  The RO must then obtain copies of the related medical records that are not already in the claims file.  Regardless of the Veteran's response, the RO must obtain all VA medical records, to specifically include treatment records from the VAMC in Biloxi.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


